Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Whitten (US PGPub 20210132916), in view of Agarwal (US PGPub 20120198418), and further in view of Boloker US PGPub 20020194388) failed to disclose: a computer-implemented method, executed on a computing device, comprising: enabling a user to select a plurality of functional modules from a library of functional modules; enabling the user to arrange the plurality of functional modules to form a conversational application that includes a design flow of the functional modules arranged to form the conversational application, wherein the conversational application is an omnichannel conversational application; and effectuating a testing procedure on at least a portion of the conversational application by selecting a path through at least a portion of the design flow; enabling an end user to initiate a session of the omnichannel conversational application in a first channel; and switching subsequently the session of the omnichannel conversational application to the at least a second channel, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Whitten, Agarwal and Boloker discloses of a computer-implemented method, executed on a computing device, comprising: enabling a user to select a plurality of functional modules from a library of functional modules; enabling the user to arrange the plurality of functional modules to form a conversational application that includes a design flow of the functional modules arranged to form the conversational application; and effectuating a testing procedure on at least a portion of the conversational application by selecting a path through at least a portion of the design flow; enabling an end user to initiate a session of the conversational application in a first channel.

wherein the conversational application is an omnichannel conversational application, enabling an end user to initiate a session of the omnichannel conversational application in a first channel; and switching subsequently the session of the omnichannel conversational application to the at least a second channel”
Claim 11 is the product claim, similar to the claim 1, and claim 21 is the system claim, similar to the claim 1. Therefore, claims 1-30 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAE U JEON/Primary Examiner, Art Unit 2193